Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-16 (dated 06/19/2020) are pending in this application and are now under consideration for examination. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/EP2018/083540 filed on 12/04/2018 and claims the priority date of France application 1762611 filed on 12/20/2017; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/EP2018/083540 filed on 12/04/2018.
Objections-Specification
	The disclosure is objected to because specification is missing “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)”. See MPEP § 608.01. Appropriate correction is required. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document 
Claim-Objections
Recitation of “…characterized...”  in claims 1-16; “and/or” in claims 1, 10-11 and 13-14, makes the claims indefinite, as it is not clear what limitations must be present; and the passive voice in claims 1-16, does not provide patentable limitations for the claimed method. Examiner suggests amending the claims to recite “…or …” in claims 1, 10-11 and 13-14. Correction and clarification is required.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and claims 2-16 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

1-16 recite “characterized”, “and/or”; and claims 2, 5-6 and 9 recite broad recitation… and also recite “optionally”, “preferably”, “for example”, which is the narrower statement of the recitation. It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Claim 1 (claims 2-16 depending therefrom) are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential active method steps, such omission amounting to incomplete method steps in the claim. See MPEP § 2172.01. The omitted step is: there is no recitation of active method steps (using of verb) in claims 1-16. The passive voice: “characterized...” does not provide patentable limitations for the claimed method. Correction and clarification is required. 
Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation). 
 Claims 1-16 are directed to “A process for the continuous treatment of a lignocellulosic biomass for producing sugary liquors, comprising the following steps: a) impregnating the biomass using an impregnation liquor with a pH of between 0.1 and 7 …”  (also see claim objections and claim rejections under 35 U.S.C. 112(b) above for claims interpretation).  
Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) disclose a process for the continuous treatment of a lignocellulosic biomass for producing sugary liquors, comprising the following steps: a) impregnating the biomass using an impregnation liquor with a pH of between 0.1 and 7 (paragraph [0030], [0071-0074]; and see Fig. 1-3, claims entire document); impregnation zone operating at temperature of 10-950C (paragraphs [0016-0019]); producing a wet biomass having a dry matter content of 15% wt and 40% wt (paragraph [0020]); transferring the wet biomass to the steam explosion step (paragraphs [0021] and [0024-0025]); said wet biomass is pressed to increase the dry matter content of the biomass by 40% by weight or more (paragraph [0023]); acidic liquor is only a solution of sulfuric acid, pH between 0.1 and 2 (paragraphs [0035-0037]); biomass subjected to enzymatic hydrolysis, subjected to alcoholic fermentation and production of ethanol (paragraphs [0041-0042]). Therefore, the disclosure of Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) anticipate the instant claims 1-16 as written/interpreted.

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McDonald et al., (US 8,597,431 B2). 
1-16 are directed to “A process for the continuous treatment of a lignocellulosic biomass for producing sugary liquors, comprising the following steps: a) impregnating the biomass using an impregnation liquor with a pH of between 0.1 and 7 …”  (also see claim objections and claim rejections under 35 U.S.C. 112(b) above for claims interpretation).  
McDonald et al., (US 8,597,431 B2) disclose continuous treatment of a lignocellulosic biomass for producing sugary liquors, comprising the following steps impregnating the biomass using an impregnation liquor; pretreating biomass with acidic impregnation liquor, steam explosion of wet biomass, separation and enzymatic hydrolysis of wet biomass and fermentation methods for the production of alcohol. Applicants’ are directed to the following sections in McDonald et al., (US 8,597,431 B2):  Abstract; Fig. 2; Fig. 5; Fig. 6; Fig. 7, Biomass+acid pretreatment and soaking process; Fig. 9; Fig. 10; Fig. 13, wet biomass samples are pretreated with acid and then subject to steam explosion; Fig. 16, oligomer generation as a function of acid level steeping at 500C; Fig. 17, oligomer generation as a function of acid level steeping at 700C; Fig. 25 ; Fig. 27; Fig. 28, pretreated biomass liquid component composition and solid component composition; Fig. 30, Acid steeping experimental design, acid concentration (0.25-4% w/w), time (10-30 min), and temperature (500C -1000C); Fig. 31, conditions and yields from saccharification of acid steeped glucan solids; Summary, system pretreating biomass for the production of ethanol, col. 2, lines 46-67 to col. 3, lines 1-10; Acid pretreatment of biomass, breakdown of biomass and separation of liquid component and solid component, col. 6, lines 48-65; solid component comprising 10 to 40% solids by weight, preferably 20 to 30% solids by weight, col. 7, lines 18-35; pre-treated/acid treated steam explosion, col. 9, lines 22-46; steeping process conducted at an acid level from about 0.1%w/w to about 4%w/w, time from about 1  minute to 20 minutes and temperature 50 degree Celsius to 160 degree Celsius, col. 11, lines 15-50; Example 1, acid pretreatment followed by steam explosion and enzyme hydrolysis, col. 12, lines 22-60; claims and entire document. 
Hence, claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McDonald et al., (US 8,597,431 B2).
Since the Office does not have the facilities for examining and comparing applicants’ process with the process of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed process and the process of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652